DETAILED ACTION
  Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the submission received on date 3/27/2020.
Claims 1-21 have been examined.  Claims 37-42, 46 and 48-63 are withdrawn from consideration.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
 Claim Rejections - 35 USC §103
The following is a quotation of AIA  35 U.S.C. 103(a) which forms the basis for 

all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. 2010/0181332 to Wang in view of US Pat. Pub. 2013/0193201 to Bradley.

Wang discloses the following limitations:
	a contact lens package (Wang at Fig. 6 at ref. No 30c shows a contact lends package), comprising: 
a first package layer (Wang at Fig. 6 at ref. No 30c shows a first package layer having two tabs);
	a second package layer joined to the first package layer at an edge of the first package layer (Wang at Fig. 6 at ref. No 30c shows a second package layer joined to the first package layer);
	wherein the first package layer and the second package layer collectively define a cavity (Wang at Fig. 6 at ref. No 30c shows the first and second package layers collectively define a cavity); 
a contact lens disposed within the cavity (Wang para. 23 describes each contact lens package has a contact lens inside the cavity:
The bar code reader correlates the bar code with any or all of the following information which includes but is not limited to the prescription, the lot number, manufacture's name, lens type, brand, time of manufacturing, the age of each package at the time of dispensing); 

and
	
a visual trigger is depicted on at least one of the first package layer and the second package layer (Wang describes in para. 23 a bar code on the packages which reads on a claimed visual trigger:
The bar code reader correlates the bar code with any or all of the following information which includes but is not limited to the prescription, the lot number, manufacture's name, lens type, brand, time of manufacturing, the age of each package at This bar code may be affixed to the package or to the cartridge if used. Other means for determining the identity of the ophthalmic lens package include but are not limited to optical character recognition readers which read printed prescription information, radio frequency readers and tags, non-contact electromagnetic sensors, and memory chips that are incorporated into the apparatus of the invention).

	Wang fails to explicitly teach:
the visual trigger including an image or symbol associated with an executable file accessible by a mobile device, the image or symbol configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file;
	wherein the visual trigger is identifiable by the mobile device to retrieve and access the executable file.

	Bradley teaches: 
          the visual trigger including an image or symbol associated with an executable file accessible by a mobile device, the image or symbol configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file (Bradley states in para. 82: “users of the CTIS scan artifacts to indicate interest in a particular product and the CTIS acts as a portal for consumers to access information [executable file accessible by a mobile device] supplemental to the context in which the codes are found”. Para. 86 of Bradley states: scan an artifact (105) in Fig. 1 with a scanning device(100b), as for example by using a cell phone camera [mobile device] to scan and/or take a picture of a barcode, 2d code, matrix code, data matrix, QR code, NFC, or other such scanning or symbology. Other artifacts include without limitation brand logos, product packaging.” Fig.1 of Bradley shows that a user who scans the code receives a reply message of content 150. Bradley’s artifact reads on the claimed product packaging which is scanned by a cell phone or mobile device to be associated with a file. Fig. 1 also shows at ref no 140 that the reply message which a user receives can be images/multimedia content and software downloads which read on an executable file. The Examiner considers the brand logos of the artifact of Bradley to be a visual trigger including an image or symbol associated with an executable file accessible by the mobile device. The Examiner also considers the brand logo artifact of Bradley to be a “image or symbol configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file”. The brand logo imparts information to the user).

	wherein the visual trigger is identifiable by the mobile device to retrieve and access the executable file (Bradley para. 86 describes “The CTIS (code triggered information server) may be configured so that a user (100a) may scan an artifact (105) in Fig. 1 with a scanning device(100b), as for example by using a cell phone camera [mobile device] to scan and/or take a picture of a barcode, 2d code, matrix code, data brand logos, product packaging.” 

	Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having a visual trigger including an image or symbol associated with an executable file accessible and retrievable by a mobile device wherein the image or symbol imparts information to a user which is applicable to a known device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

	Claim 2: Wang fails to explicitly teach:
	wherein the executable file comprises code to cause an image about the contact lens to be depicted in a display of the mobile device.
	Bradley discloses in para. 98 that the scanning of a QR code [visual trigger] by a user can help identify areas of interest or domains of interest of the user such as medical equipment and medicine. “The domain of interest may be dependent upon the particular capture code or data captured from the data capture device. For example, if drug interactions, sports, hobbies, education, shopping, personal health, entertainment, business, personal finance, taxes, environment, restaurants, news, … special needs, medical equipment, medicine.” 
Para. 107 of Bradley states the response of content displayed cab be medical information: “In one embodiment illustrated in FIG. 8, the Informed Response (800) is comprised of the specific content (805) (e.g., text, images, video, etc.) and a set of identifiers (810) including subject tags (815), information characterizing the temporal character of the Informed Response based on which the Informed Response
may be triggered(820) (e.g., 6 to l0 AM for when a particular product may be ingested in view of prescription drugs).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the code cause an image about the product in the packaging which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 3: Wang fails to explicitly teach:

Bradley teaches in para. 152 describes an entertainment video can be displayed to the user “For example, a user who scans a code related to an automobile ad is provided additional content pertaining to the automobile such as detailed images, video,
audio, reviews, and links to additional information.” “Based on the user profile, the CTIS may suggest other automobiles by the same manufacturer that are popular with customers that share the same income bracket, geographic address, number of children, etc. as the user.” The Examiner considers the sending of content about other automobiles different from the code for a type of automobile which a user scanned reads on the claimed video unrelated to the product having the code which was scanned.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the  code cause a video unrelated to the contact lens in the packaging which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 4: Wang fails to explicitly teach:

Bradley teaches in para. 152 describes an entertainment video can be displayed to the user “For example, a user who scans a code related to an automobile ad is provided additional content pertaining to the automobile such as detailed images, video,
audio, reviews, and links to additional information.” Para. 98 states: “if the data capture code is for a particular food product, the domain of interest may be food allergy, recipe
selection, coupon options, comparative analysis, drug interactions, sports, hobbies, education, shopping, personal health, entertainment.”
	Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the executable file comprises code to cause an entertainment video to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 5: Wang fails to explicitly teach:

Bradley teaches in para. 11: “Content providers, such as providers of services,
print content, display content, electronic content, video content, musical content, retailers, wholesalers, web-site providers, mercantile product providers, industrial product providers, or virtually any other type of commercial, informational,
educational or service provider, will participate in providing content (generally and broadly referred to herein by the term "Informed Response") for ultimate dissemination to users”.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the executable file comprises code to cause a commercial to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 6: Wang fails to explicitly teach:

Bradley teaches in para. 11: “Content providers, such as providers of services,
print content, display content, electronic content, video content, musical content, retailers, wholesalers, web-site providers, mercantile product providers, industrial product providers, or virtually any other type of commercial, informational,
educational or service provider, will participate in providing content (generally and broadly referred to herein by the term "Informed Response") for ultimate dissemination to users”.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the code to cause commercial information to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7: Wang fails to explicitly teach:

Bradley teaches in para. 11: “Content providers, such as providers of services,
print content, display content, electronic content, video content, musical content, retailers, wholesalers, web-site providers, mercantile product providers, industrial product providers, or virtually any other type of commercial, informational,
educational or service provider, will participate in providing content (generally and broadly referred to herein by the term "Informed Response") for ultimate dissemination to users”.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the code to cause an instructional video to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 8: Wang fails to explicitly teach:

Bradley discloses in para. 98 that the scanning of a QR code [visual trigger] by a user can help identify areas of interest or domains of interest of the user such as medical equipment and medicine. “The domain of interest may be dependent upon the particular capture code or data captured from the data capture device. For example, if the data capture code is for a particular food product, the domain of interest may be food allergy, recipe selection, coupon options, comparative analysis, drug interactions, sports, hobbies, education, shopping, personal health, entertainment, business, personal finance, taxes, environment, restaurants, news, … special needs, medical equipment, medicine.” 
Para. 107 of Bradley states the response of content displayed cab be medical information: “In one embodiment illustrated in FIG. 8, the Informed Response (800) is comprised of the specific content (805) (e.g., text, images, video, etc.) and a set of identifiers (810) including subject tags (815), information characterizing the temporal character of the Informed Response based on which the Informed Response
may be triggered(820) (e.g., 6 to l0 AM for when a particular product may be ingested in view of prescription drugs).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package in the instructional video which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been 

Claim 9: Wang fails to explicitly teach:
wherein the instructional video contains storage information relating to the contact lens.
Bradley at para. 98, 152 and 107 above describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as storage information in the instructional video which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

wherein the executable file contains at least one still image.
Bradley at Fig. 1 also shows at ref. no. 140 that the reply message which a user receives can be images/multimedia content and software downloads which read on an executable file.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the executable file comprises an image to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 11: Wang fails to explicitly teach:
wherein the visual trigger is one of multiple visual triggers that are identifiable by the mobile device and associated with multiple executable files.
	Bradley in para. 91 teaches a user can scan a particular one of different articles in the business section of a media publication: “Here, a user employs a cell phone to scan a code associated with an article in the Business section of a media publication (207), such as by using the phone's built in camera to photograph a 2D matrix code (e.g., QR code)… the server queries a database of user profiles based on the supplied user ID in order to update the appropriate user profile with the content of the current Scan Message and to determine what, if any, information in the user profile may be relevant to the preparation of the current Reply Message and domain of interest
selected.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the visual trigger be one of multiple visual triggers which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 12: Wang fails to explicitly teach:
wherein the executable file is specific for a feature of the contact lens.
Bradley at para. 98, 152 and 107 above describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the 

Claim 13: Wang fails to explicitly teach:
wherein the executable file is specific for a feature of the contact lens package.
Bradley at para. 98, 152 and 107 above describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as a feature of the contact lens which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to 

Claim 14: Wang fails to explicitly teach:
wherein the executable file contains a presentation on retrieving the contact lens from the contact lens package.
Bradley at para. 98, 152 and 107 above describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as retrieving the contact lens which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 15: Wang fails to explicitly teach:
wherein the executable file contains a presentation on keeping the contact lens clean.

Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as keeping the contact lens clean which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 16: Wang fails to explicitly teach:
wherein the executable file contains a presentation on inserting the contact lens into an eye.
Bradley at para. 98, 152 and 107 above describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as a feature of inserting the contact lens which is applicable to a known base device/method of Wang who has already been shown to 

Claim 17: Wang fails to explicitly teach:
wherein the executable file contains a presentation on contact lens maintenance when the contact lens is in an eye.
Bradley at para. 98, 152 and 107 above describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as maintaining the contact lens when it is in the eye which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known 

Claim 18: Wang teaches:
a contact lens package (Wang at Fig. 6 at ref. No 30c shows a contact lends package), comprising: 
a first package layer (Wang at Fig. 6 at ref. No 30c shows a first package layer having two tabs);
	a second package layer joined to the first package layer at an edge of the first package layer (Wang at Fig. 6 at ref. No 30c shows a second package layer joined to the first package layer);
	wherein the first package layer and the second package layer collectively define a cavity (Wang at Fig. 6 at ref. No 30c shows the first and second package layers collectively define a cavity); 
a contact lens disposed within the cavity (Wang para. 23 describes each contact lens package has a contact lens inside the cavity:
The bar code reader correlates the bar code with any or all of the following information which includes but is not limited to the prescription, the lot number, manufacture's name, lens type, brand, time of manufacturing, the age of each package at the time of dispensing); 

and
	
a visual trigger is depicted on an outer surface of the content lens package (Wang describes in para. 23 a bar code on the packages which reads on a claimed visual trigger:
This bar code may be affixed to the package or to the cartridge if used. Other means for determining the identity of the ophthalmic lens package include but are not limited to optical character recognition readers which read printed prescription information, radio frequency readers and tags, non-contact electromagnetic sensors, and memory chips that are incorporated into the apparatus of the invention.

	Wang fails to explicitly teach:
the visual trigger including an image or symbol associated with an executable file accessible by a mobile device, the image or symbol configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file.
	
	Bradley teaches: 
          the visual trigger including an image or symbol associated with an executable file accessible by a mobile device, the image or symbol configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file (Bradley states in para. 82: “users of the CTIS scan artifacts to indicate interest in a particular product and the CTIS acts as a portal for consumers to access information [executable file accessible by a mobile device] supplemental to the context in which the codes are found”. Para. 86 of Bradley states: scan an artifact (105) in Fig. 1 with a scanning device(100b), as for example by using a cell phone camera [mobile device] to scan and/or take a picture of a barcode, 2d code, matrix code, data matrix, QR code, NFC, or other such scanning or symbology. Other artifacts include without limitation brand logos, product packaging.” Fig.1 of Bradley shows that a user who scans the code receives a reply message of content 150. Bradley’s artifact reads on the claimed product packaging which is scanned by a cell phone or mobile device to be associated with a file. Fig. 1 also shows at ref no 140 that the reply message which a user receives can be images/multimedia content and software downloads which read on an executable file. The Examiner considers the brand logos of the artifact of Bradley to be a visual trigger including an image or symbol associated with an executable file accessible by the mobile device. The Examiner also considers the brand logo artifact of Bradley to be a “image or symbol configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file”. The brand logo imparts information to the user).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having a visual trigger including an image or symbol associated with an executable file accessible and retrievable by a mobile device wherein the image or symbol imparts information to a user which is applicable to a known device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Wang fails to explicitly teach:
	the visual trigger causing the mobile device to retrieve an eye health presentation from a library and to present the eye health presentation in a display of the mobile device when the visual trigger is within a field of view of a camera associated with the mobile device.
Fig.1 of Bradley shows that a user who scans the code [visual trigger] receives a reply message of content 150 on their cell phone.
	Regarding the feature “causes an electronic device to retrieve an eye health presentation from a library”, Bradley at para. 92 teaches “If the product information is coming from a third party server, associated databases, product databases, internet
search or database for the informed response, the CTIS may generally communicate and interface with the third party server, associated databases, product databases. Bradley’s retrieving product information from product databases reads on the claimed retrieving of a presentation from a library.
Bradley teaches in para. 139 “In another implementation, a first visual token may
comprise a "poster" image corresponding to a full-length movie, movie preview, video clip, television show, and/or the like. Para. 140 of Bradley describes: In one presentation, as an immersive slideshow, and/or the like.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of retrieving an entertainment presentation from a library and presenting it when the visual trigger is within a field of view which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 19:    Wang teaches: 
a contact lens package (Wang at Fig. 6 at ref. No 30c shows a contact lends package), comprising: 
a first package layer (Wang at Fig. 6 at ref. No 30c shows a first package layer having two tabs);
	a second package layer joined to the first package layer at an edge of the first package layer (Wang at Fig. 6 at ref. No 30c shows a second package layer joined to the first package layer);

a contact lens disposed within the cavity (Wang para. 23 describes each contact lens package has a contact lens inside the cavity:
The bar code reader correlates the bar code with any or all of the following information which includes but is not limited to the prescription, the lot number, manufacture's name, lens type, brand, time of manufacturing, the age of each package at the time of dispensing); 

and
	
a visual trigger is depicted on an outer surface of the contact lens package (Wang describes in para. 23 a bar code on the packages which reads on a claimed visual trigger:
The bar code reader correlates the bar code with any or all of the following information which includes but is not limited to the prescription, the lot number, manufacture's name, lens type, brand, time of manufacturing, the age of each package at the time of dispensing, and the expiration date of each ophthalmic lens package 16 (singularly or collectively the "identity" of each ophthalmic lens package). As used herein bar code reader 21 and the corresponding bar code on the package is a means for determining the identity of the ophthalmic lens package, and this means is the preferred means. This bar code may be affixed to the package or to the cartridge if used. Other means for determining the identity of the ophthalmic lens package include but are not limited to optical character recognition readers which read printed prescription information, radio frequency readers and tags, non-contact electromagnetic sensors, and memory chips that are incorporated into the apparatus of the invention).

	Wang fails to explicitly teach:


Bradley teaches: 
          the visual trigger including an image or symbol associated with an executable file accessible by a mobile device, the image or symbol configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file (Bradley states in para. 82: “users of the CTIS scan artifacts to indicate interest in a particular product and the CTIS acts as a portal for consumers to access information [executable file accessible by a mobile device] supplemental to the context in which the codes are found”. Para. 86 of Bradley states: The CTIS (code triggered information server) may be configured so that a user (100a) may scan an artifact (105) in Fig. 1 with a scanning device(100b), as for example by using a cell phone camera [mobile device] to scan and/or take a picture of a barcode, 2d code, matrix code, data matrix, QR code, NFC, or other such scanning or symbology. Other artifacts include without limitation brand logos, product packaging.” Fig.1 of Bradley shows that a user who scans the code receives a reply message of content 150. Bradley’s artifact reads on the claimed product packaging which is scanned by a cell phone or mobile device to be associated with a file. Fig. 1 also shows at ref no 140 that the reply message which a user receives can be images/multimedia content and software downloads which read on an executable file. The Examiner 
	Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having a visual trigger including an image or symbol associated with an executable file accessible and retrievable by a mobile device wherein the image or symbol imparts information to a user which is applicable to a known device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Wang fails to explicitly teach:
	the visual trigger … causing the mobile device to retrieve, access and display an entertainment presentation from a library and cause the mobile device to present the 
Fig.1 of Bradley shows that a user who scans the code [visual trigger] receives a reply message of content 150 on their cell phone.
	Regarding the feature “causes an electronic device to retrieve an eye health presentation from a library”, Bradley at para. 92 teaches “If the product information is coming from a third party server, associated databases, product databases, internet
search or database for the informed response, the CTIS may generally communicate and interface with the third party server, associated databases, product databases. Bradley’s retrieving product information from product databases reads on the claimed retrieving of a presentation from a library.
Bradley teaches in para. 139 “In another implementation, a first visual token may
comprise a "poster" image corresponding to a full-length movie, movie preview, video clip, television show, and/or the like. Para. 140 of Bradley describes: In one implementation, a series of first visual tokens may be displayed as scrollable thumbnails, within a cinematic presentation, as an immersive slideshow, and/or the like.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of retrieving a presentation about eye health from a library and presenting it when the visual trigger is within a field of view which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the 

Claim 20:  Wang fails to explicitly disclose:
wherein the entertainment presentation comprises an audio component.
Bradley states in para. 108 and in particular para. 152 that the entertainment presentation comprises an audio component: In one embodiment, the CTIS creates enhanced ads with content that cannot be included in a print ad. For example, a user who scans a code related to an automobile ad is provided additional content
pertaining to the automobile such as detailed images, video, audio, reviews, and links to additional information.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the entertainment presentation comprise an audio component which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 

Claim 21: Wang fails to explicitly disclose:
wherein the entertainment presentation comprises a visual component. 
Bradley states in para. 108 and in particular para. 152 that the entertainment presentation comprises an audio component: In one embodiment, the CTIS creates enhanced ads with content that cannot be included in a print ad. For example, a user who scans a code related to an automobile ad is provided additional content
pertaining to the automobile such as detailed images, video, audio, reviews, and links to additional information.
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the entertainment presentation comprise a visual audio component which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang because Wang and Bradley are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Response to Arguments
	Applicants argue on page 12-15 of the Amendment that the 35 USC 103 rejection is in error because Wang and Bradley allegedly fail to teach or suggest a contact lens packaging having an image or symbol of a visual trigger configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file.
	In response to Applicants arguments, the Examiner submits that Applicants arguments are moot because the newly cited portions of the Bradley reference teach the feature of an image or symbol of a visual trigger configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file.
	Applicants argue on page 14 of the Amendment that Wang cannot be used as a reference in a 35 USC 103 rejection of the claims because there is allegedly no teaching or suggestion in Wang of a dynamic or updateable data field or code for a lens packaging and the skilled artisan would be cautioned away from including a dynamic or updatable data field or code for the lens packaging of Wang.
	In response to Applicants arguments, the claims do not include a feature of a dynamic or updateable data field or code for a lens packaging and therefore Applicants arguments are not commensurate with the scope of the claims.
	Applicants argue at the bottom of page 14 and the top of page 15 that  One of ordinary skill in the art would not be motivated to add a visual trigger to a primary 
In response to Applicants arguments, the Examiner submits that Bradley teaches the CTIS (code triggered information server) may be configured so that a user (100a) may scan an artifact (105) in Fig. 1 with a scanning device(100b). Artifacts include brand logos and product packaging.” Fig.1 of Bradley shows that a user who scans the code receives a reply message of content 150. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bradley to the device/method of Wang as explained above in the Office Action so that the user can receive a reply when the code is scanned.

Conclusion
Applicants Amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK JESSEN whose telephone number is (571)272-7447. The examiner can normally be reached on M-F 9am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Choi can be reached on (469) 295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/ /pairdirect.
uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEREK JESSEN/
Art Unit 3622

/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622